DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This final office action is responsive to Applicant’s submission filed 05/02/2021. Currently, claims 1, 6, 11, 16, 20-24, 26-29, 31-33, 35, 36, 40, 41, 44, 45, 49, 50, 52-57 and 59-81 are pending. Claims 1, 11, 20, 26, 31, 35, 44, 52, 54, 56, 59, 60, 66 and 67 have been amended. Claims 68-81 are newly added. Claims 2-5, 7-10, 12-15, 17-19, 25, 30, 34, 37-39, 42, 43, 46-48, 51 and 58 have been canceled. 

Terminal Disclaimer
The terminal disclaimers filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,699,259 and 10,825,007 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 11, 16, 20-24, 26-29, 31-33, 35, 36, 40, 41, 44, 45, 49, 50, 52-57 and 59-81 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without “authenticating a user at a remote server based on login information received and transmitted via a mobile application (non-browser based application) operating on a user’s mobile device”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 recites in part, “authenticating a user based on user input login information including a userID”. However, the claim fails to include that the authentication process is performed at a remote management server based on user input login information received and transmitted via a mobile application (non-browser based application) operating on a user’s mobile device. The mobile application receives the user input login information via the mobile application (non-browser based application), transmits the user input login information entered via the mobile application (non-browser based application) to a remote server and receives at the mobile application (non-browser based application) authentication result from the remote server. See U.S. Patent Appl. Pub. No. 2009/0124234, paragraphs 0003 & 0016. 

Claims 11 and 20 recite similar limitations as set forth claim 1, and therefore are rejected based on the same rationale.  
Claims 6, 16, 21-24, 26-29, 31-33, 35, 36, 40, 41, 44, 45, 49, 50, 52-57 and 59-81 are rejected based on their dependence of claims 1 or 11. 

Claim 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 70 recites in part, “wherein authentication the user associated with the user input login information is conducted by the mobile device prior to a payment transaction”. 
U.S. Patent Appl. Pub. No. 2009/0124234 (incorporated by reference, hereinafter ‘234) describes that “…when a user subscribes to a mobile wallet the user is assigned credentials that include a unique WalletID, SiteKey, a user-defined PIN, as well as tokens that specify access and privileges for the different services…a method 300 for authenticating a user. User input is received (through a mobile communication device) logging into the mobile application service (step 302).  In one implementation, when a user attempts to login with the client, the user is prompted to enter login credentials 
In addition, paragraph 0019 of ‘234 describes that “[f]or payments (mobile commerce ticket purchase, etc.), in one implementation a user can prevent either fraudulent purchases or accidental purchases by forcing a PIN prompt when a purchase amount exceed a user-specified value.  In one implementation, a user can control this behavior globally (e.g., across all users' payment methods) or on a per-payment-method basis.  Thus, when a user purchases ticket and selects a payment method (to pay for purchase), if the transaction amount exceeds a specified payment method's limit, the client will trigger and prompt for the PIN.  In order to proceed with purchase, the user has to enter the correct PIN.  The user's input is validated against the cached PIN on the client.  The payment transaction will proceed if validated. Otherwise, an appropriate response is generated to the user…” 
From the above paragraphs, authentication to access and initiate a transaction is performed at the remote management server. The authentication performed at the mobile device is performed after a transaction has been initiated and based on payment 
Accordingly, user authentication to initiate and/or perform a transaction is performed at the remote management server. User authentication at the mobile device is after a transaction has been initiated and triggered based on a payment method limit. In addition, user authentication at the mobile device is not required when the payment method limit rule is satisfied. 
Applicant is respectfully requested to particularly point out portions of the disclosure that shows support for the claimed feature. 
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, 27-29, 31-33, 44, 45, 49, 50, 59-63, 66-68 and 77-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 11 recites in part, “
“A remote management server for processing a transaction, comprising:
a remote management server configured to…” 
It appears the claimed remote management server comprises another or a different remote management server. It is unclear if the “remote management server of line 3 is the same or different from the “remote management server” recited in the preamble. 
Applicant is respectfully requested to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. 
Appropriate correction is required. 
Claims 16, 27-29, 31-33, 44, 45, 49, 50, 59-63, 66-68 and 77-81 are rejected based on their dependence of claims 1 or 11. 

Regarding claim 72, the term "etc" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d). 
Claim 78 recites similar limitation as set forth in claim 72, and therefore is rejected based on the same rationale. 
  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
In view of the prosecution history of U.S. Patent Application Nos. 14/253,648 and 15/076,578 (now U.S. Patent Nos. 10,825,007 and 10,699,259 respectively) and, as well as the inspection of relevant prior art including patent literature and non-patent 
None of the cited and/or relevant prior art, in single or combination, teaches the combination: 
“authenticating a user based on user input login information including a userID; 
sending a list of products from a remote management server to a non-browser based application for display on a mobile device using the non-browser based application…; 
receiving, at the remote management server, an identification of one or more products selected from the list of products from the non-browser based application…; and 
receiving, at the remote management server, a transaction purchase request from the non-browser based application…”, 
as recited in claims 1, 11 and 20. 

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687